Citation Nr: 0517132	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to re-
open a claim for service connection of the veteran's left 
knee disorder.

Entitlement to service connection for the veteran's left knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from July through October 
1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in August, 2003, which denied the claim.

Notwithstanding this determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
the duty to notify has been satisfied.

2.  Service connection was previously denied for knee injury 
by a Board decision of July 1971.  The veteran did not appeal 
this decision.

3.  No new and material evidence, to reopen a claim for 
service connection, was found by an April 1976 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

4.  Evidence associated with the claims file since the April 
1976 rating decision relates to an unestablished fact 
necessary to substantiate the claim.



CONCLUSION OF LAW

1.  The April 1976 rating decision that found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for left knee injury, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2004).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for left knee 
injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Service connection is warranted for left knee injury.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the veteran's claim to reopen the issue of service 
connection for a left knee disorder was received in November 
2002.  The RO sent the necessary preadjudication notice to 
the veteran by correspondence dated in March 2003.  Another 
letter, requesting additional evidence, was sent to the 
veteran in June 2003.  These letters addressed the 
requirements to establish service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As such, these 
correspondences fully complied with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holdings in Quartuccio, supra, and Pelegrini, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the December 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records 
(SMRs), private medical records, and records of treatment 
with the VA.  The veteran was accorded a VA medical 
examination in July 2003.  When filling out his substantive 
appeal (VA Form 9), the veteran waived his right to a hearing 
before the Board.  Thus, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

Service medical records include a January 1969 pre-induction 
examination, wherein the veteran reported a prior operation 
for torn ligaments in his left ankle.  He also stated that he 
had a torn cartilage in his left knee, and that a repair was 
recommended; but he had not followed this advice.  On 
objective examination, the examiner noted the problem in the 
left lower extremity.  The examining physician also 
recommended an orthopedic consultation.  Nonetheless, the 
veteran was found to have no disqualifying diseases or 
defects and he was recommended for induction.

In July 1970, the veteran underwent his entrance examination.  
In the Report of Medical History, the veteran noted joint 
problems and a "trick" or locked knee as well as a torn 
cartilage in his left knee.  

A July 1970 orthopedic consultation of the knee noted the 
history of the pre-service left knee problems.  Objectively, 
the knees were symmetrical.  There was no effusion and all 
ligaments were intact.  There was a full range of motion.  
There was some pain medially, with a valgus stress.  The 
impression was medial collateral strain.  The veteran was 
placed on a limited profile for the knee.  

In August 1970; a consultation with orthopedics and an x-ray 
of the left knee were ordered.  A radiology report indicated 
the presence of a loose body along the medial aspect of the 
knee joint.  An orthopedics follow up in August 1970 
indicated the veteran had "O'Donohue's Triad" in his left 
knee, and this condition existed prior to entry.  In response 
to these findings, the veteran's physical profile was updated 
and he was continued on a limited physical profile for his 
lower extremities.  Then, in October 1970, the veteran was 
given a medical discharge.

Shortly after discharge, the veteran filed his first claim 
for service connection for the left knee disorder.  In 
November 1970, the veteran's claim was denied.  The veteran 
appealed the rating action, and the claim came before the 
Board in July 1971.  In finding against service connection, 
the Board noted the presence of knee problems prior to 
service.  The Board also noted that the veteran did not 
specifically report an injury to the knee during service and 
was not subject to "anything other than the usual routine of 
basic training."  Importantly, the Board found that the 
veteran's condition after service was not substantially 
different from his condition before service.
 
In February 1976, the veteran filed to reopen his claim for 
service connection.  In April of that year, finding no new 
and material evidence, the Board's prior decision was 
continued.  This decision was not appealed and became final.

In November 2002, the veteran filed a new claim for service 
connection for his left knee disability.  In a letter to his 
representative, the veteran reiterated that the military was 
aware of his condition pre-service.  The veteran also stated 
he was a squad leader during basic training until he was put 
on a limited duty profile.  New to the file, however, was the 
veteran's assertion that he still had pain in his left knee.  
The veteran stated that he had an exam in the 1990's when he 
realized that he could not take the pain.  For the first 
time, the veteran also informed the VA of the fact that he 
has been diagnosed with primary progressive multiple 
sclerosis.  He added that he is "100% disabled" and 
requires a can and a leg brace to walk.  Lastly, he 
questioned whether there was correlation between his knee 
trouble and his multiple sclerosis.

The veteran submitted evidence in support of his most recent 
claim.  An opinion from a private chiropractor concludes, 
"five weeks of basic training caused significant 
deterioration to Mr. Herbert's left knee."  The report 
concludes by saying the veteran's military service aggravated 
the knee.

In light of this information, the veteran was sent for an 
examination before a VA physician in July 2003.  The 
physician reviewed the claims file and assessed the veteran.  
He noted that the veteran had a history of injury to his left 
knee.  The physician determined that the veteran's current 
arthrosis was probably related to a meniscal injury, which 
occurred during basic training.  Because of the veteran's 
multiple sclerosis, the physician was unable to ascertain the 
exact level of disability caused by the knee.  
Notwithstanding, the physician opined that it was "at least 
as likely that the patient's knee injury while he was in 
basic training has contributed somewhat to his knee pain."

An August 1999 neurology consultation by W.F.M., M.D., 
described the loss of strength in the veteran's left leg.  A 
June 2000 follow up indicated an increase in problems with 
the lower extremities.  A spastic gait was noted and the 
veteran was receiving medication for pain.  

In February 2004, the veteran submitted an April 1970 office 
record from H.L.S., M.D., which was to the effect that 
veteran had findings consistent with early chondromalacia.  
The knee went out occasionally.  No treatment or surgery was 
indicated.  

Legal Criteria

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  These changes are applicable to this claim 
since it was filed after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Evidence submitted since the last final decision includes a 
July 2003 VA medical opinion, an opinion of a private 
chiropractor, records from private medical treatment(s), and 
the statements of the veteran.  Apart from some subtle 
changes, the veteran's account of the medical history of his 
knee is largely the same.  As with statements submitted and 
considered in prior final decisions, he maintains that his 
current condition was caused by military service.  Standing 
alone, this evidence would be insufficient to warrant 
reopening of the case.

The same holds true for the neurology records from 1999 and 
2000.  These records are suggestive of problems in the 
veterans lower extremities, but they do little to change the 
fact that the veteran has not established a link between his 
current condition and service.  Additionally, this evidence 
does not establish the onset of disease or injury in service.  
Therefore, this evidence may be new, but it is not material.

Other evidence for consideration is the May 2003 private 
chiropractor's opinion.  In express terms, the chiropractor 
draws a link between the veteran's current condition and an 
injury that occurred in service.  This new evidence will 
establish a fact necessary to the advancement of the 
veteran's claim and is, therefore, material.

Moreover, upon receipt of this evidence, the RO ordered a 
July 2003 medical examination before a VA physician.  It was 
the veteran's first examination and certainly qualifies as 
"new" for purposes of determining whether to reopen a 
claim.  The physician reviewed the claims file, examined the 
veteran, and determined that his pain was caused by a leg 
injury that happened in service.  This evidence not only 
supports the veteran's contention of an in service injury, 
but also establishes the necessary nexus between his present 
condition and his military service.  This evidence is 
certainly material.  Considering this and all the other 
evidence of record thus far, the Board finds that new and 
material evidence has been submitted and a reopening of the 
claims file is warranted.

Having found that new and material evidence exists, the next 
task for the Board is to determine whether all the evidence 
now under consideration warrants a grant of service 
connection for the veteran's left knee condition.

The case before the Board contains evidence supporting the 
veteran's claim for service connection.  In his favor, the 
veteran has the opinion of two medical professionals who 
contend his current condition was caused by in-service injury 
or aggravation.  

The evidence of record at the time of the initial rating 
decision establishes quite clearly that the veteran had knee 
problems before he entered the military.  It is also quite 
clear that trouble with his left knee caused his discharge 
from service.  There is no evidence that this condition has 
been remedied by surgery, time, or other processes.  There is 
evidence, in the form of the veteran's lay statements, VA 
examiners' notes, private neurology records and private 
chiropractor's records that the veteran currently has 
problems with his left knee.

The veteran has now submitted medical evidence, 33 years 
after military service, that he suffered an injury in 
service.  The VA physician who provided this opinion states 
that he reviewed the claims file and the SMRs.  He then 
concluded the knee disability, from which the veteran now 
suffers, happened in service.  This opinion is not consistent 
with SMRs, which state that the veteran's condition existed 
prior to entry into service.  Those SMRs detail both a 
history of an unspecified knee injury dating back to high 
school football and lack any reference by the veteran to a 
specific trauma that occurred during basic training.  The 
medical evidence which addresses damage to the knee was not 
as detailed before service, so it is difficult for any 
examiner to get a complete picture of the veteran's knee.  
Moreover, the lack of reference to pre-service injury draws 
in to question the extent to which the VA examiner read the 
SMRs.  By all appearances, this medical opinion is based, in 
part, on the veteran's contentions as well as the record.  
Nonetheless, a medical opinion by a VA examining physician 
may be accorded weight in determining a veteran's claim for 
service connection and this case is no exception.

Having provided evidence of a current condition and the onset 
of injury during military service, the veteran must also 
proffer evidence linking the two, in order to establish a 
claim for service connection.  As previously discussed, the 
veteran has submitted a report from a private chiropractor, 
which draws a link between his current condition and his 
military service.  Without reference to anything other than 
the rigors of basic training, the chiropractor states that 
the veteran's condition was aggravated "during five weeks of 
basic training."  As discussed, the VA physician supports 
this contention with an opinion that attributes an in service 
injury as the cause of the veteran's current condition.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The Board ordinarily accords great weight to it's own prior 
determinations.  In this case, however, there has been no 
medical opinion which denies a link between the veteran's 
current condition and his military service.  The veteran has 
now submitted competent medical evidence which supports his 
contention that his knee was injured in service and that 
injury is the reason for his current condition.  This 
evidence, when viewed in a light favorable to the veteran, 
affects the balance of evidence with respect to medical 
determinations made while the veteran was in service and 
other evidence which was factored into prior final decisions 
of the VA. 

Resolving all doubt in favor of the veteran, the Board finds 
that he is entitled to a grant of service connection for the 
veteran's left knee condition.




ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for left knee condition is 
reopened.  

Entitlement to service connection for left knee condition is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


